DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks pp. 14-17, filed in the AFCP 2.0 on 6/29/21, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-12, 16-17, 20, 24 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a wrist-type apparatus comprising inner and outer ECG electrodes and a PPG sensor apart from the outer ECG electrodes where the PPG and ECG portions are configured to be contacted and entirely covered by a single finger where a front facing surface on which the PPG and ECG portions are directly disposed is directly exposed to an outside of the apparatus.  The closest art of record, specifically Martin, does not anticipate nor make obvious (inter alia) the gap through which the front facing surface is exposed directly to the outside of the apparatus as claimed.  The other art of record as well as the state of the pertinent art at the time of filing does not anticipate nor make obvious nor otherwise suggest the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BENJAMIN S MELHUS/Examiner, Art Unit 3791                                                                                                                                                                                                        
/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791